Citation Nr: 0104381	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  96-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
spine degenerative disc disease at L4-5 and L5-S1 (formerly 
characterized as hypertrophic lumbar spine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from September 1995 and July 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.


REMAND

The veteran contends that the current manifestations of his 
service-connected back disability are more severe than are 
represented by the presently assigned 40 percent rating.  He 
filed a claim for an increased rating in August 1995.  

In August 1995, a VA orthopedic examiner commented that the 
veteran obviously had some degree of chronic low back pain 
due to degenerative joint disease and walked with a cane. The 
doctor speculated that the veteran's arthritis would become 
more severe and he would become less ambulatory.  An August 
1998 VA neurological examination report reflects degenerative 
joint disease of the lumbosacral spine, with radiculopathy 
and moderate functional impairment.  A January 1999 VA 
outpatient record includes findings of neurological deficit 
at L4-S1.  The veteran's disability is rated under Diagnostic 
Codes 5010 (arthritis due to trauma) and 5293 (intervertebral 
disc syndrome).

In a March 1999 written statement, and his oral testimony, 
the veteran reported that days earlier, Dr. R.H., his 
orthopedist, advised against performing back surgery due to 
severe nerve damage.  The veteran said nerve studies were 
ordered and that Dr. R.H. would refer him to a neurosurgeon.  
While a September 1998 report of electromyography (EMG) and 
nerve conduction study is of record, a later dated EMG report 
is not.  More importantly, in a March 1999 statement, Dr. 
R.H., diagnosed the veteran with lumbar radiculopathy with 
radiation of symptoms to primarily the right leg and referred 
him to a neurosurgeon.  According to an authorization request 
dated two days later, Dr. R.H. diagnosed sciatica 
(referencing magnetic resonance image (MRI) and EMG findings) 
and requested that the veteran be referred to a neurosurgeon 
for a surgical opinion.  However, a neurosurgeon's opinion is 
not associated with the claims file.  It is unclear if a 
neurosurgeon examined the veteran and what diagnostic 
opinion, if any, was made.  Additionally, an August 1999 
statement from Dr. D.F., an orthopedist, indicates that the 
veteran was about ninety percent better after receiving an 
epidural steroid injection, but the veteran's main problem 
was sciatica and spinal stenosis with a right-sided 
radiculopathy.  While the June 2000 fee-based VA examination 
report recharacterized the veteran's diagnosed back disorder 
as lumbar spine degenerative disc disease at L4-5 and L5-S1 
with moderate functional impairment, it includes no 
affirmative or negative findings regarding sciatica, spinal 
stenosis or radiculopathy. In light of the veteran's 
assertions of worsened symptomatology, and the fact that he 
is rated, at least in part, on the basis of his disc 
syndrome, the Board believes it should clarify if a 
neurosurgeon examined the veteran and, if so, obtain a copy 
of the specialist's opinion, prior to consideration of the 
claim on appeal.

Secondly, the Board notes that, in July 2000, the RO denied 
the veteran's claim for a total rating based upon 
unemployability due to service-connected disabilities.  In 
September 2000 and January 2001 statements, the veteran's 
representative appeared to object to that determination.  In 
fact, in January 2001, the representative asked that the 
earlier statement be accepted as a notice of disagreement 
with the July 2000 determination.  The Board construes the 
representative's statement as a timely notice of 
disagreement.  Accordingly, the Board is required to remand 
this issue to the RO for issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999)(The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the court; the 
Board should have remanded that issue to the RO, for issuance 
of a statement of the case.

As such, and in order to comply with the duty to assist under 
38 U.S.C.A. § 5107 (West 1991) amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the Board finds that this case should be REMANDED to 
the RO for the following actions:


1. The RO should contact the veteran and 
request that he clarify whether he was 
examined by a neurosurgeon in 
approximately March or April 1999 and, 
if so, to provide the name and address 
of that physician.  The veteran should 
also clarify if he underwent an EMG 
and nerve conduction study, computed 
tomography (CT) or other pertinent 
tests in 1999 and, if so, to provide 
the name(s) and address(es) of the 
health care providers who performed 
them.  When the requested information 
and any necessary authorization(s) 
have been received, the RO should 
attempt to obtain copies of all 
indicated records and associate them 
with the claims file.  

2. The RO should issue a statement of the 
case concerning the issue of 
entitlement to a total rating based 
upon unemployability due to service-
connected disabilities.  If, and only, 
if the veteran completes his appeal by 
thereafter filing a timely substantive 
appeal on the aforementioned issue 
should it be recognized as a perfected 
appeal and certified to the Board.  
See 38 U.S.C.A. § 7104(a) (West 1991).

3. Then the RO should review the 
veteran's claim file and undertake any 
further development indicated. 
Thereafter, the RO should readjudicate 
the issue of an increased rating, in 
excess of 40 percent, for lumbar spine 
degenerative disc disease at L4-5 and 
L5-S1 (formerly characterized as 
hypertrophic lumbar spine).  If the 
benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purposes of this 
REMAND are to obtain clarifying information and also to 
ensure that the requirements of due process of law are 
satisfied.  The Board intimates no opinion as to the 
disposition warranted regarding the issue on appeal pending 
completion of the requested act.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




